This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0429

                                    Dean M. Haupt,
                                       Relator,

                                           vs.

                                    Menard, Inc.,
                                     Respondent,
                 Department of Employment and Economic Development,
                                     Respondent.

                               Filed December 28, 2015
                                      Affirmed
                                     Reyes, Judge

                 Department of Employment and Economic Development
                                 File No. 33072583-3

Dean M. Haupt, Britt, Minnesota (pro se relator)

Menard, Inc., Eau Claire, Wisconsin (respondent employer)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent department)

       Considered and decided by Reyes, Presiding Judge; Connolly, Judge; and

Reilly, Judge.

                        UNPUBLISHED OPINION

REYES, Judge

       Relator challenges a decision by an unemployment-law judge (ULJ) that he is

ineligible for unemployment benefits. We affirm.
                                           FACTS

       Relator Dean Haupt applied for and was denied unemployment benefits on the

basis that he quit his employment to pursue self-employment. Relator appealed the

determination of ineligibility by the Minnesota Department of Employment and

Economic Development (DEED), and a ULJ held an evidentiary hearing on the matter.

At the hearing, relator testified on his own behalf, and S.C. testified on behalf of Menard,

Inc. (Menard). W.K., who is from Menard’s legal department, represented Menard. The

following is based on relator and S.C.’s testimony at the hearing.

       Relator was employed by Menard from June 2012 until he quit his employment on

April 22, 2014. From approximately January or February 2013 to February 2014, relator

worked in the contractor-sales department and was supervised by J.P. Relator alleges

that J.P. constantly harassed him by calling him “Alto,” which had a negative connotation

because the employee that relator replaced, D. Alto, was considered a “shady character”

and, according to relator, it was tantamount to being called a “thief repeatedly day after

day.” Relator stated that, in addition to telling J.P. to stop this behavior, he talked to the

human-resources manager, but she “laughed it off like it’s not a big deal.” After this, he

did not complain to anyone else, and the name calling “kind of mellowed out. But still

came up.”

       Additionally, relator alleges that J.P. sexually harassed him regarding a manager

named S.M. J.P. allegedly made embarrassing comments about relator being in a

relationship with S.M. and made sexual comments about S.M. in front of customers and

other employees. Relator states that he sent an email to the general manager and the


                                               2
human-resources department regarding J.P.’s harassing behavior, but he never received a

response.1 However, relator never produced the email. S.C. stated that he was not aware

of J.P.’s comments to relator about S.M., but S.M. confirmed in a letter that she was

aware of the comments. Relator never lodged a complaint regarding J.P.; Menard’s

management responded that, given Menard’s non-harassment policy, it would have acted

upon a complaint.

       Shortly after returning from vacation in January 2014, relator alleges that Menard

reduced his hours from full-time to part-time. On February 4, 2014, relator also applied

for leave pursuant to the Family and Medical Leave Act (FMLA). Relator states that,

prior to his reduction in hours, he spoke to J.P. regarding switching “hours or days off,”

but that J.P. had denied his request. Relator believes that he was reduced to part-time

either because of his disagreements with J.P. or because he applied for family leave.

Relator complained to the assistant manager regarding the reduction in hours. While the

parties dispute the facts regarding relator’s change in position and move to part-time, the

record reflects that relator was moved to the delivery-coordinator position. Relator did

not complain to S.C. regarding his move to part-time.

       Relator also testified that he quit because he believes Menard owes him money,

including $850-$900 in gas reimbursement, reimbursement for damaged tail lights on his




1
  Relator states that he did not mention either instance of harassment in his letter of
resignation because he did not want to burn bridges, and previously, when he brought up
the issue, the company never addressed it; he felt that there was no reason to bring it up
upon resigning.

                                             3
personal vehicle, and money improperly withheld from his payroll for a damaged security

key fob.2

       S.C. recalls relator requesting a gas reimbursement, but he does not recall a

dispute at the time. There is a dispute over the amount owed, but S.C. does not believe

anyone was keeping track of relator’s gas reimbursement. S.C. also recalls relator having

an issue with his personal vehicle; however, Menard has a general policy that employees

cannot “use personal vehicles for business-related” activities. S.C. testified that

Menard’s insurance company would be responsible for the insurance claim on an

employee’s property, but he was unaware of relator’s alleged insurance claim. This

testimony conflicts directly with manager S.M.’s letter stating that she took pictures and

submitted an insurance claim on relator’s behalf for the damage to his personal vehicle.

Last, S.C. was not involved with the money withheld regarding the damaged key fob, but

believes that relator spoke with the assistant manager about this issue.

       Relator testified that he sent in a letter of resignation on April 9, 2014, in order “to

fulfill other business obligations and to continue additional licensing for [his] business.”

Upon terminating his position at Menard, he refused to sign Menard’s “Voluntary

Separation Form,” stating that Menard still owed him approximately $1,000 in gas

reimbursement. Despite resigning from his employment at Menard, relator maintained a

working relationship with the company as an independent contractor with their lawn-care

service.


2
 Relator testified that a security key fob is a small encrypted device used to access the
company’s network through a tablet.

                                              4
       The ULJ determined that relator’s decision to quit was to pursue self-employment,

which does not fall under a statutory exception eligible for unemployment benefits. The

ULJ referenced both relator’s letter of resignation and his responses in the DEED

questionnaire submitted as part of his request for unemployment benefits, where relator

stated unequivocally that he quit “for self-employment” and “to fulfill other business

obligations.” Relator requested reconsideration of the ULJ’s decision, and the decision

was affirmed. Relator appeals.

                                     DECISION

       This court reviews a ULJ’s decision denying unemployment benefits to determine

whether the findings, inferences, conclusions, or decision are in violation of

constitutional provisions, in excess of statutory authority, made upon unlawful procedure,

affected by an error of law, unsupported by substantial evidence, or arbitrary and

capricious. Minn. Stat. § 268.105, subd. 7(d) (2014). The purpose of the Minnesota

Unemployment Insurance Law is to assist those who are “unemployed through no fault of

their own.” Minn. Stat. § 268.03, subd. 1 (2014). There is no burden of proof in

unemployment-insurance proceedings, Minn. Stat. § 268.069, subd. 2 (2014), nor is there

equitable denial or allowance of benefits. Minn. Stat. § 268.069, subd. 3 (2014).

       Appellate courts “review the ULJ’s factual findings in the light most favorable to

the decision.” Stagg v. Vintage Place, Inc., 796 N.W.2d 312, 315 (Minn. 2011)

(quotation omitted). We “give deference to the ULJ’s credibility determinations.” Van

de Werken v. Bell & Howell, LLC, 834 N.W.2d 220, 221 (Minn. App. 2013), review

denied (Minn. July 15, 2014)). This court will affirm if “[t]he ULJ’s findings are


                                             5
supported by substantial evidence and provide the statutorily required reason for [its]

credibility determination.” Ywswf v. Teleplan Wireless Servs., Inc., 726 N.W.2d 525, 533

(Minn. App. 2007). Whether the ULJ’s findings establish that the applicant falls within a

statutory exception to eligibility presents a question of law, which we review de novo.

See, e.g., Nichols v. Reliant Eng’g & Mfg., Inc., 720 N.W.2d 590, 594-95 (Minn. App.

2006).

I.       The ULJ’s finding that relator quit employment to be self-employed is
         supported by substantial evidence.

         In general, an employee who quits employment is ineligible for unemployment

benefits. Minn. Stat. § 268.095, subd. 1 (2014). “A quit from employment occurs when

the decision to end the employment was, at the time the employment ended, the

employee’s.” Id., subd. 2(a) (2014). Yet, an employee who quits employment is eligible

for benefits if the employee quits because of one of the exceptions listed in Minn. Stat.

§ 268.095, subd. 1. Here, it is undisputed that relator quit. But relator now alleges that

his stated reasons for quitting to “fulfill other business obligations” and “self-

employment,” were not his actual reasons, and he quit for “multiple reasons.” We

disagree.

         A.    Qualifying statutory exception

         Relator challenges the ULJ’s conclusion that no exception in Minn. Stat.

§ 268.095, subd. 1, applied to his case. One exception is when:

               The applicant quit the employment because of a good reason
               caused by the employer… (1) that is directly related to the
               employment and for which the employer is responsible; (2) that
               is adverse to the worker; and (3) that would compel an average,


                                              6
              reasonable worker to quit and become unemployed rather than
              remaining in the employment.

Id., subd. 1, 3(a) (2014).

       Here, relator alleges that he quit because he was harassed and sexually harassed by

his direct supervisor, his hours were reduced from full-time to part-time, Menard owes

him money for gas reimbursement and damaged tail lights on his personal vehicle, and

money was withheld from his payroll for a damaged key fob. But, the ULJ found that

relator quit to become self-employed, which is not a good reason caused by the employer.

In making these findings of fact, the ULJ also made credibility determinations.

       B.     Credibility

       The ULJ provided multiple reasons to support its findings that relator quit to

become self-employed. The ULJ credited relator’s letter of resignation and the DEED

questionnaire he filled out to find that he quit to become self-employed. On both forms,

relator consistently stated that he quit to “fulfill other business obligations” and “self-

employment” and did not mention any other reasons for quitting. Moreover, the ULJ

noted that the DEED questionnaire has “an area for applicants to provide ‘any additional

information about this issue.’ [Relator] left this area blank.” He did not provide DEED

with any additional reasons for quitting until six months after he applied for

unemployment benefits and he was determined to be ineligible. Accordingly, the ULJ

found that the only credible reason that relator quit was to become self-employed.

       The ULJ did not find relator’s testimony of the timeline in which he submitted his

complaints yet continued to work for Menard for several months to be credible. As such,



                                               7
the ULJ provided multiple detailed reasons for his determination that relator’s testimony

was not credible. The ULJ’s determination is supported by substantial evidence in the

record, and its credibility determination is reasoned.

II.    The ULJ did not err in allowing Menard’s attorney W.K. and general
       manager S.C. to represent Menard at the evidentiary hearing.

       Relator alleges that Menard’s attorney W.K. violated Minn. R. Gen. Pract. 5 by

representing the company at the evidentiary hearing because W.K. is not a licensed

attorney in Minnesota. But Rule 5 applies to Minnesota state trial courts, not to

evidentiary hearings before a ULJ. Rather, Minn. R. 3310.2916 (2013) states that “[i]n a

hearing before a [ULJ], a party may be self-represented or represented by an attorney or

an authorized representative.” See also Minn. Stat. § 268.105, subd. 6(a) (2014) (stating

that “an applicant or employer may be represented by any authorized representative”).

       Here, W.K. is Menard’s legal counsel and, as Menard’s representative, he falls

under the category of an authorized representative. Also, S.C. is the general manager at

Menard in Virginia, Minnesota. As an authorized representative, he was also able to

represent Menard in an appeal. As such, W.K. and S.C. legally represented Menard at

the evidentiary hearing.

III.   The ULJ did not err by allowing relator to testify on the record to being
       reduced from full-time to part-time status.

       Relator states that during the evidentiary hearing, the ULJ did not give him the

opportunity to address the issue of his reduction to part-time and that text messages

supported his claim that this is a good reason caused by the employer to quit. He

provides no further argument or evidence to substantiate this assertion. Moreover, in


                                              8
relator’s request for reconsideration, he failed to assert that the ULJ prevented him from

discussing this issue. Conversely, in his request for reconsideration, relator conceded that

he testified to only speaking with his immediate supervisor and not S.C. about the change

in hours. Mere assertions of error not supported by argument or authority cannot be

considered on appeal except where prejudice is obvious. State v. Modern Recycling, Inc.,

558 N.W.2d 770, 772 (Minn. App. 1997). Additionally, an appellate court does not

consider issues not raised to the court below. Thiele v. Stich, 425 N.W.2d 580, 582

(Minn. 1988). But, relator was given an opportunity to discuss moving from full-time to

part-time status at the evidentiary hearing. Therefore, even if we were to consider

relator’s arguments, they are without merit.

       Affirmed.




                                               9